          Case 1:21-cr-00118-RCL Document 41 Filed 03/05/21 Page 1 of 9




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :
                                             :
     V.                                      :       CASE NO. 1:21-CR-00118-RCL
                                             :
ERIC MUNCHEL AND                             :
LISA EISENHART,                              :
                                             :
                                             :
               DEFENDANTS.                   :


 REPLY TO DEFENDANTS’ JOINT RESPONSE TO GOVERNMENT’S NOTICE OF
FILING AND MOTION TO SEAL AND MOTION TO SUPPLEMENT RECORD WITH
                          SEALED VIDEO

       The United States of America, by and through its attorney the United States Attorney for

the District of Columbia, respectfully replies to the Defendants’ Joint Response to Government’s

Notice of Filing and Motion to Seal and Motion to Supplement Record with Sealed Video. ECF

39.1 Defendants object to the United States’ Motion to Supplement Record with Sealed Video

(ECF 36) on the ground that the 50-minute video from defendant Munchel’s iPhone (hereinafter

“iPhone Video”) was not properly before the Court during the February 17, 2021, detention

hearing because it was not properly served on defense counsel. The government acknowledges

that, due to inadvertent error, the defense was not copied on the government’s submission of the

video to the Court and was not properly served with a copy of the government’s submission.


1
  In addition to addressing the government’s Motion to Supplement Record with Sealed Video
(ECF 36) the defendants respond to the Government’s Notice of Filing (ECF 35) and submit
argument regarding the eight Capitol Police surveillance videos and the rough transcript of the 50-
minute video submitted to the Court. The government’s Notice of Filing (ECF 35) was filed to
ensure the record accurately reflected the sequence of events. The government did not rely on the
eight Capitol Police surveillance videos or the rough transcript of the 50-minute video during the
February 17, 2021, detention hearing and related pleadings, nor did the Court appear to rely on it
in its Memorandum and Order (ECF 24). Accordingly, the government is not moving this Court
to supplement the record with those materials.
            Case 1:21-cr-00118-RCL Document 41 Filed 03/05/21 Page 2 of 9




Nonetheless, as explained herein, the defendants were not prejudiced by this omission as all

parties were in possession of this video itself, the full video was introduced by the government at

Eisenhart’s detention hearing, the government’s detention memorandum described the full video

in detail, defendant Munchel submitted a 12-minute clip of the video to this Court, the Court

heard extensive argument regarding the full video, and the Court’s memorandum opinion

indicates that the Court relied on the video in reaching its decision. In this context, the iPhone

Video falls squarely within the ambit and intent of Fed. R. App. P. 10(e)(2)(B).

       I.      The Defendants are not Prejudiced

       Although the defendants were not properly served with a copy of the government’s

submission when the full iPhone Video was provided to the Court, the defendants were not

prejudiced by this error. Contrary to the defendants’ claim (ECF 39 at 2), the iPhone Video was

admitted into evidence at Eisenhart’s detention hearing in Tennessee.2 Both defendants

possessed copies of the video itself, and both the government and defense counsel argued

extensively at the February 17, 2021, hearing from portions of the video that were not contained

in the 12-minute excerpt filed by defendant Munchel. Finally, because defendant Munchel

framed his appeal as a deferential review of the Tennessee Magistrate Judge’s factual findings

under the clearly erroneous standard, rather than de novo review, the defendants could have

expected that the District Court would review the exhibits submitted to the Magistrate Judge in

the hearings in Tennessee, including the full iPhone Video.3



2
 See Jan. 25, 2021, Transcript at 15-16 (FBI Special Agent Defeo testifies that he reviewed the
50-minute video, government moves into evidence Exhibit 3, described as “the entirety of a 50-
minute video,” and court responds, “It will be admitted.”).
3
  The government acknowledges that although counsel for Munchel argued for a clearly erroneous
review of the Tennessee Magistrate Judge’s factual findings, counsel also stated “the Court doesn’t



                                                 2
          Case 1:21-cr-00118-RCL Document 41 Filed 03/05/21 Page 3 of 9




        The government’s failure to properly serve its submission of the iPhone Video was an

unintentional oversight; however, the government understands that both defendants had copies of

the full iPhone Video.4 The government’s intention to admit the entire video is clear as the

original motion to stay explicitly stated that that the iPhone Video will “be made available to the

Court[.]” See ECF 3 at 9. The motion to stay also described the content of the full video in detail.

Id. at 9-12.

        The February 17, 2021, detention argument also makes clear that all parties were,

effectively, arguing about the full iPhone Video. The government’s allocution began with a

detailed description of the full iPhone Video, including significant portions which were recorded

outside of the Capitol and which were not included in the 12-minute excerpt submitted by

defendant Munchel, which contained only the portion of the video taken inside of the Capitol.

See Feb. 17, 2021, Transcript at 9-11 (describing the video as showing “both of them completely

stopping at no end to try to enter the building,” the barricades outside of the Capitol, defendants

advancing on the Capitol, lines of police officers, and defendants helping others across

barricades by setting up chairs). The government also recounted specific statements by Munchel

and Eisenhart made outside of the Capitol which was captured on the iPhone Video outside of



have the portion of the video[,]” clearly showing the counsel for Munchel did not believe that the
Court had the full video in its possession. See also ECF 39 at 4.
4
 Prior to being arrested, defendant Munchel provided a copy of the video to a trusted friend. The
government first received the video through a lawyer and later from a forensic examination of the
defendant’s phone. The full iPhone video was provided to Counsel for the defendants in
Tennessee, including a Federal Public Defender, and the government understands that
Washington, D.C. defense counsel obtained the full video from Tennessee defense counsel.
Finally, counsel for Munchel admitted to viewing the video during the detention hearing and
submitted a 12-minute excerpt to the Court. The defendants have not stated that they do not have
copies of this video. Thus, while the government concedes and agrees that it should have provided
copies of the videos submitted to the Court to counsel for the defendants, in this instance, counsel
had possession of the full iPhone video.


                                                 3
          Case 1:21-cr-00118-RCL Document 41 Filed 03/05/21 Page 4 of 9




the 12-minute excerpt submitted by defendant Munchel. Id. at 10-11 (describing Munchel’s

statement outside of the Capitol that he is not “playing fucking nice no goddamn more” and

stating that this will be the last time he enters wearing full body armor and weapons); see also id.

at 45 (describing Munchel’s statement that they were there to “fuck shit up” and were going to

enter the building no matter what). The government also described Munchel and Eisenhart

stashing weapons in a bag outside of the Capitol prior to entering. Id. at 10-11.

       Munchel’s counsel also made explicit references to the full iPhone video, stating that

video “is the bulk of evidence both for and against him.” Id. at 19. Although Munchel presented

only the 12-minute excerpt of Munchel’s time in the Capitol, Munchel’s counsel made

arguments based on the contents of the full iPhone Video, arguing that defendant Munchel was

setting up chairs to help people move away from the Capitol, a claim which references portions

of the video not contained in the 12-minute excerpt submitted to the Court. Id. at 27. Eisenhart’s

counsel, for his part, explicitly referenced factual findings of that Tennessee Magistrate Judge

based on the full video, arguing that Eisenhart did not appear to fight her way into the Capitol

other than to fight through the crowd; Eisenhart’s fight through the crowd is also not contained in

the 12-minute excerpt submitted by Munchel’s counsel. Id. at 37.

       Finally, the defendants are not prejudiced because practically all the details of the video

on which this Court relied in its detention ruling were also contained in pages 17-20 of the

government’s detention memorandum, which Special Agent Defeo expressly adopted at both

defendants’ Tennessee detention hearings. Compare February 17, 2021, Memorandum Opinion




                                                 4
          Case 1:21-cr-00118-RCL Document 41 Filed 03/05/21 Page 5 of 9




at 3-4 with 3:21-mj-02679 (Middle District of Tennessee) ECF 8 (“Detention Memorandum”) at

17-20 (adopted at Jan. 22, 2021, Transcript at 23-24, Jan. 25, 2021, Transcript at 13).5

       Defendants argue that they are prejudiced because they did not make arguments

addressing all of the words and conduct in the video, ECF 39 at 4. However, defendant Munchel

advanced the argument at the February 17, 2021, detention hearing that the Court was not to

review detention de novo, but instead to review the Tennessee Magistrate Judge’s determination

under a clearly erroneous standard. See Feb. 17, 2021, Transcript at 17. If defense counsel was

correct and the proper standard of review was whether the Magistrate Judge’s factual findings

were clearly erroneous, then all of the evidence and argument submitted to the Tennessee

Magistrate Judge would have been properly before this Court, including the full iPhone Video

that was admitted at Eisenhart’s Tennessee detention hearing.6 Defendants could then be

expected to make argument addressing the full content of the iPhone Video submitted in the

Eisenhart Tennessee Detention Hearing. Further, because the government’s detention memo,

motion to stay, and allocution thoroughly summarized the most probative content of the iPhone

Video, the defendants had the opportunity to make arguments addressing the relevant words and

content therein.


5
  The only detail the Court mentioned that is not explicitly in the summary is that “[a]s they
approached the Capitol, Munchel and Eisenhart pushed through the crowd.” Memorandum
Opinion at 3. Given the later finding that they “again pushed towards the Capitol” after they
partially disarmed themselves, id. – a fact also mentioned in the summary, see Detention
Memorandum at 18 (“as they push through the crowd”) – and the fact that the Court did not cite
any pushing in its analysis, the Court’s mention of the initial pushing in the factual background
section of its opinion is not material.
6
  Although the full video was not introduced at Munchel’s Tennessee detention hearing, the
hearings were consolidated for purpose of the February 17, 2021, hearing, and therefore under
defense counsel’s theory of the standard of review, the Court would have had the full record of the
Tennessee Magistrate Judge’s detention hearings – including exhibits – in both cases before it on
February 17, 2021.


                                                 5
          Case 1:21-cr-00118-RCL Document 41 Filed 03/05/21 Page 6 of 9




       In other words, although the government undoubtedly should have properly filed and

served its submissions to the Court, the substance of the matter—the full iPhone Video—was

admitted under seal at Eisenhart’s detention hearing, all parties had access to it, all parties

viewed it, all parties argued or proffered various portions of the video that were not properly

admitted at the hearing, and the government’s detention memorandum, motion to stay, and

allocution contained an extensive description of the full video.

       This is precisely the type circumstance that is contemplated by Fed. R. App. P.

10(e)(2)(B).

       II.     Rule 10 allows the Court to supplement the record

        Under the Federal Rules of Appellate Procedure, “[i]f anything material to either party is

omitted from . . . the record [on appeal] by error or accident, the omission . . . may be corrected

and a supplemental certified and forwarded . . . by the district court before or after the record is

forwarded . . . .” Fed. R. App. 10(e)(2)(B). It is within the Court’s discretion to determine

whether to supplement the record under this Rule. See Eyerman v. Mary Kay Cosmetics, Inc.,

967 F.2d 213, 216 (6th Cir.1992) (noting that the “parties agree” that Rule 10(e) “commits this

determination [to supplement the appellate record] to the discretion of the district court”). A

motion may be brought under Rule 10 even after an appeal has been taken. See United States v.

Mori, 444 F.2d 240, 246 (5th Cir.1971) (“Under Rule 10(e) it is clear that the district court may

consider a motion to correct the record even after appeal has been taken.”).

       The Sixth Circuit has explained that “[t]he term ‘error or accident’ in Rule 10(e) ‘should

be broadly interpreted to permit the record to be supplemented by any matter which is properly a

part thereof. Omissions from the record may result from the error or inadvertence of the parties,

the court reporter, the district court clerk or the judge.’” United States v. Barrow, 118 F.3d 482,




                                                  6
          Case 1:21-cr-00118-RCL Document 41 Filed 03/05/21 Page 7 of 9




488 (6th Cir. 1997) (citing 9 MOORE'S FEDERAL PRACTICE ¶ 210.08[1], at 10–53 (2d ed.

1980)). However, the rule should not be used to “add new evidence that substantially alters the

record after notice of appeal has been filed[.]” Id. Here, the iPhone Video was omitted from the

record through the error and inadvertence of the government. But it is hardly “new evidence.”

The iPhone Video was admitted in Eisenhart’s Tennessee detention hearing, a 12-minute excerpt

was admitted during Munchel’s Tennessee detention hearing and the February 17 hearing, the

video was fully described in the government’s original detention motion, the video was described

in the government’s Motion to Stay, as was the government’s intent to submit the video to the

Court, the iPhone Video was, in fact, submitted to the District Court by the government, and the

parties engaged in a fulsome argument as to the meaning of its contents at the February 17

detention hearing. Moreover, the Court relied on the video in its ruling. See Memorandum

Opinion at 3-4, 12, 15.

       The iPhone Video is also undoubtedly material. It was omitted from the record by both

error and accident. Fed. R. App. P. 10(e)(2)(B) empowers the Court in just this circumstance to

correct the omission by forwarding a supplemental record to the court of appeals. Although the

defendants rightfully point out that the government should have served the defense with the

government’s submissions to the Court, neither defendant proffers a legal basis to exclude the

iPhone Video, on which this Court relied in its detention ruling, from the court of appeals.




                                                 7
         Case 1:21-cr-00118-RCL Document 41 Filed 03/05/21 Page 8 of 9




       WHEREFORE, the government respectfully requests that the government’s motion to

supplement the record with sealed video (ECF 36) be granted.

                                           Respectfully submitted,

                                           Channing D. Phillips
                                           Acting U.S. Attorney
                                           D.C. Bar No. 415793

                                           /s/ Leslie A. Goemaat
                                           LESLIE A. GOEMAAT
                                           MA Bar No. 676695
                                           Assistant United States Attorney
                                           Fraud Section
                                           U.S. Attorney’s Office
                                           555 4th Street, N.W., Room 5840
                                           Washington, D.C. 20530
                                           Office: 202-803-1608
                                           Email: Leslie.Goemaat@usdoj.gov

                                            /s/ Ahmed Baset
                                           AHMED BASET
                                           IL Bar 630-4552
                                           Assistant United States Attorney
                                           U.S. Attorney’s Office for the District of Columbia
                                           Public Corruption & Civil Rights Section
                                           555 4th Street, N.W.
                                           Washington, D.C. 20530
                                           Email: ahmed.baset@usdoj.gov
                                           Phone: 202-252-7097

                                           /s/ Justin Sher
                                           JUSTIN SHER
                                           D.C. Bar No. 974235
                                           Trial Attorney
                                           National Security Division
                                           United States Department of Justice
                                           950 Pennsylvania Avenue, NW
                                           Washington, D.C. 20004
                                           Office: 202-353-3909
                                           Justin.Sher@usdoj.gov




                                              8
         Case 1:21-cr-00118-RCL Document 41 Filed 03/05/21 Page 9 of 9




                               CERTIFICATE      OF   SERVICE

       I HEREBY CERTIFY that I have caused a copy of the foregoing motion to be served

by electronic means, through the Court’s CM/ECF system, upon all parties of record.


                                           /s/ Leslie A. Goemaat
                                           L ESLIE A. G OEMAAT
                                           Assistant United States Attorney
